Citation Nr: 1427771	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a colon disability, to include as secondary to service-connected prostate cancer. 

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for skin cancer, to include as due to in-service herbicide and/or crude oil exposure.

4.  Entitlement to service connection for thyroid cancer, to include as due to in-service herbicide and/or crude oil exposure.

5.  Entitlement to service connection for asthma, to include as due to in-service asbestos and/or crude oil exposure.

6.  Entitlement to service connection for a nerve disorder of the face, to include as due to in-service crude oil exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 60 days to enable the Veteran to submit additional evidence.  Additional evidence was submitted to the Board in December 2013 with a waiver of the Veteran's right to have that evidence initially considered by the RO.

The record before the Board consists of the Veteran's paper claims files and electronic files in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a colon disability, to include as secondary to service-connected prostate cancer, is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's colon symptoms are due to radiation proctitis, which is related to his service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a colon disorder, diagnosed as radiation proctitis, as secondary to a service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim for entitlement to service connection for a colon disorder, to include secondary to service-connected prostate cancer, herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides the claim. 


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for a colon disorder, which he asserts is due to radiation treatment for his service-connected prostate cancer or in the alternative is related to in-service exposure to crude oil.

Service treatment records are negative for any complaint, diagnosis or abnormal finding pertaining to the Veteran's colon.  In his November 1969 Report of Medical History, the Veteran marked yes to the question of "have you ever had or have you now" concerning stomach, liver, or intestinal trouble.  Service personnel records detailed that the Veteran received a citation for services rendered while on active duty from January to March 1969 during the Santa Barbara Channel oil pollution incident.

The Veteran has reported that he was treated for repair of colon disease in 1987 involving a sigmoid resection after finding of small but definite area of diverticulosis with complaints of abdominal pain and diarrhea.  Post-service private treatment notes dated from July to October 1987 revealed treatment for diverticulitis, sigmoid resection, and bleeding from anastomotic suture line from recent sigmoid colon resection.  An October 1987 private colonoscopy report revealed indications of rectal bleeding and left lower quadrant pain as well as post sigmoid resection with diverticulitis.  A diagnosis of infection with inflammation of the anastomotic area was listed in the report.  A January 1998 private gastrointestinal biopsy report revealed benign mucosal nodule and nonspecific chronic colitis.  Additional private treatment records dated in December 2000 showed the Veteran underwent a colonoscopy and polypectomy with final diagnoses of polyp, diverticulosis coli, and internal hemorrhoids. 

VA treatment records dated in 2004 and 2006 showed assessments of diverticulitis, a history of colonic polyps, and noted that the Veteran had undergone a colectomy or partial colon resection 15 years prior for ulcerated colon.  A November 2006 VA Agent Orange protocol examination showed complaints of a history of colectomy.  Additional VA treatment records dated in 2007 and 2008 revealed the Veteran received radiation therapy for adenocarcinoma of the prostate until October 2007.  Colonoscopy reports dated in July and August 2008 revealed findings of radiation proctitis.  The examiner noted that the Veteran had a history of prostate cancer with radiation treatment now with occasional rectal bleeding from radiation proctitis.  A March 2010 VA gastroenterology note detailed continued findings of rectal bleeding likely secondary to radiation proctitis. Additional VA treatment notes dated from 2010 to 2013 showed complaints of rectal bleeding and findings of proctitis and colon polyps.  

The Board notes that the post-service evidence of record does reflect complaints and findings of a colon disorder, diagnosed as radiation proctitis.  It is undisputed that the Veteran is currently receiving VA compensation benefits for residuals of prostate cancer.  In addition, a nexus or causal relationship between the Veteran's currently diagnosed colon disorder and his service-connected prostate cancer has been shown.  

In view of the totality of the evidence, including the current findings of a colon disorder, the previous award of entitlement to service connection for prostate cancer, and the conclusions reached by multiple VA treatment providers that the Veteran has rectal bleeding from radiation proctitis after radiation treatment for prostate cancer, the Board has determined that the Veteran's radiation proctitis is the proximate result of his service-connected prostate cancer.  


ORDER

Entitlement to service connection for a colon disorder, diagnosed as radiation proctitis, as secondary to service-connected prostate cancer, is granted.


REMAND

The Board's review of the record reveals that further development is warranted.

As an initial matter, a voluminous amount of additional pertinent evidence was added to file and uploaded to Virtual VA since the September 2008 statement of the case (SOC) was issued and before the case was transferred to the Board in September 2013.  When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case (SSOC) must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2013).  As the additional evidence is relevant to the service connection issues on appeal, the Board must remand these issues for the purpose of having the originating agency readjudicate the matters and issue an appropriate SSOC.

In addition, the claims files and electronic files in Virtual VA only include VA treatment records from the VA Medical Centers in Long Beach, California, dated up to June 2013 and in West Los Angeles, California, dated up to May 2012, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.

Bilateral Hearing Loss Disability

The Veteran has asserted that he has a current bilateral hearing loss disability that began during service after repeated exposure to noise from machine guns and artillery guns onboard his assigned ship without use of hearing protection.  In the alternative, he has contended that his current bilateral hearing loss disability is secondary to his service-connected tinnitus. 

Service treatment records are negative for a diagnosis of or treatment for hearing loss disability as defined by VA.  A November 1969 treatment record reflected complaints of difficulty hearing with the Veteran receiving right ear irrigation to clear impacted wax. 

Service personnel records, including deck logs, also confirmed guns were fired in combat situations aboard the Veteran's assigned vessel on multiple occasions.  The Board has considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's reported duties comport with the nature of his active duty service and his duty station.  In addition, there is no evidence of record demonstrating that the Veteran was not exposed to noise from machine guns and artillery guns during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

Post-service VA audiology examination results dated in February 2007 and March 2012 showed that the Veteran did not have a hearing loss disability for VA compensation purposes in either ear.  In the February 2007 VA examination report, the VA examiner diagnosed mild left ear unilateral hearing loss that was as likely as not due to noise exposure while in the military.  A March 2010 VA otolaryngology note noted that a recent fee-based audiogram revealed high frequency sensorineural hearing loss with a slight asymmetry (left) with otherwise normal middle ear pressures and normal discrimination scores bilaterally.  However, in December 2013, the Veteran submitted a November 2013 private audiogram from Costco Hearing Aid Center that showed a potential hearing loss disability for VA compensation purposes.

On remand, the originating agency must obtain an additional VA examination in order to clarify the current nature and etiology of the Veteran's claimed bilateral hearing loss disability.  In addition, the November 2013 private audiogram report included a graphical representation of the audiometric evaluation without interpretations of the graph.  As the outcome of this claim largely relies on whether the Veteran has hearing disability for VA purposes, the private audiologist should be asked to convert the November 2013 private audiogram report to numerical results as well as to clarify whether any speech discrimination test findings conformed with the requirements of 38 C.F.R. § 3.385.  Savage v. Shinseki, 24 Vet. App. 259 (2010).

Asthma

The Veteran has asserted that his claimed asthma was aggravated during his period of active duty after he was assigned to clean up an oil spill.  It was noted that while stationed in Santa Barbara his unit helped in cleaning up after an oil spill in Santa Barbara channel between January and March 1969.  He has also contended that he was exposed to asbestos while serving on Coast Guard Cutter Bering Strait WHEC 382 between 1966 and 1968.  He has reported that he pulled asbestos insulation from the ship during maintenance while in dry dock in Hawaii and the Philippines as well as at sea and was not provided any protective gear for the asbestos removal.

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

Service treatment records show a normal clinical evaluation of the lungs and chest on entrance examination in January 1966 and exit examination in November 1969.  In his January 1966 Report of Medical History, the Veteran marked no to the question of "ever had or have you now" concerning asthma.  A May 1966 history record again showed a denial of having asthma at that time or in the past.  A November 1969 treatment record reflected complaints of cough and findings of allergic bronchitis.  In his November 1969 Report of Medical History, the Veteran marked no to the question of "ever had or have you now" concerning asthma but marked yes concerning chronic cough as well as ear, nose, and throat trouble.  

As noted above, service personnel records clearly detailed that the Veteran received a citation for services rendered from January to March 1969 during the Santa Barbara Channel oil pollution incident. 

Post-service private treatment records dated in March 1997 revealed complaints of exertional dyspnea with normal chest X-ray findings.  The Veteran was treated for pleurisy and pneumonia in January 1997.  Private treatment records dated in 1999 and VA treatment notes dated in April 2002 revealed findings of bronchitis and asthma.  Additional VA treatment notes dated from 2009 to 2013 showed findings of wheezing, breathing problems, shortness of breath with exertion, and asthma symptoms.  A December 2009 VA chest X-ray report listed an impression of peribronchial thickening, most likely chronic.  An April 2010 VA allergy consult note showed a history of recent asthma attacks and bronchitis like symptoms with a noted history of asthma from age 3 to 12.  

In light of the evidence discussed above, the Board has determined that the Veteran should be afforded a VA examination addressing whether his pulmonary disability was incurred in or aggravated by his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Cancer and Thyroid Cancer

The Veteran has asserted that his claimed skin cancer and thyroid cancer were incurred due to in-service herbicide exposure and/or exposure to crude oil. 

Service treatment records are negative for a diagnosis of or treatment for thyroid or skin cancer.  In his November 1969 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning skin diseases, growth, tumor, cyst, and cancer as well as frequent or painful urination.  

Service personnel records, including deck logs, revealed that the Veteran's assigned vessel was often anchored near Vietnam.  The Veteran has asserted that his assigned Coast Guard vessel participated in many combat missions close to the Vietnam shores and was a brown water vessel.  He has further discussed installing playground equipment on Vietnam soil as part of his crew's humanitarian work during active duty.  In a February 2010 decision, a Decision Review Officer (DRO) conceded the Veteran's exposure to herbicides in Vietnam during active service.

The Veteran has submitted numerous studies concerning exposure to herbicides through drinking water, health conditions caused by herbicide exposure, connections between crude oil exposure and skin cancer, the Santa Barbara oil spill in January 1969, and his ship's proximity to Vietnam while patrolling and anchoring in brown water areas.  He also submitted prior Board decisions concerning other veterans with thyroid cancer found to be related to in-service herbicide exposure. 

Post-service private treatment records dated in 1974 confirmed removal of thyroid and findings of adenocarcinoma of the thyroid.  A September 1980 total body scan revealed no residual functioning thyroid tissue.  VA and private treatment records dated from 1998 to 2013 showed treatment for numerous skin disorders, to include basil cell carcinoma, actinic keratosis, and seborrheic keratosis, hypoparathyroidism, and thyroid carcinoma.  It was indicated that the Veteran had undergone a thyroidectomy with numerous radiation treatments in the past after being diagnosed with thyroid carcinoma.  A November 2006 VA Agent Orange protocol examination showed complaints of skin cancers and history of thyroid cancer. 

Lay statements from the Veteran's spouse and other individuals detailed his receipt of surgical thyroid and parathyroid resection as well as longstanding radiation treatment for thyroid cancer from 1974 to 1981. 

In light of the cumulative evidence discussed above, the originating agency should arrange for the Veteran to be scheduled for VA examinations to ascertain the etiology of the Veteran's claimed skin cancer and thyroid cancer disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nerve Disorder of the Face

The Veteran has asserted that his claimed nerve disorder of the face is related to in-service exposure to crude oil.

Service treatment records are negative for evidence of any nerve disorder of the face.  Again, service personnel records confirmed the Veteran's participation in cleaning up after an oil spill near Santa Barbara during active service in 1969.  

Post-service private treatment records dated in 1997 and 1998 revealed complaints of twitching and numbness in the left side of the face.  The physician listed a diagnosis of left facial neuritis.  A November 2005 VA MRI of the head showed that seven cranial nerves appeared grossly normal.  VA treatment records dated from 2004 to 2006 showed complaints of facial twitching and findings of left hemifacial spasm with a history of head trauma from an industry accident.  In a February 2006 treatment note, the examiner noted that the Veteran's left hemifacial spasm was unlikely but possibly related to low serum calcium, diabetes mellitus, or thyroid dysfunction.  A February 2006 VA examination report revealed complaints of left facial weakness and twitching for the past two years.  

Additional VA treatment records dated through 2013 detailed continued complaints of facial spasms.  A December 2009 VA examination report showed complaints of facial twitching times two years.  On neurological examination, the examiner noted positive facial asymmetry with shallow nasolabial fold of the left side of the face.  A March 2010 VA otolaryngology note noted that the Veteran had a history of Agent Orange exposure with a left facial nerve movement disorder treated with periodic Botox injections.  An April 2010 VA MRI report of the head listed an impression of grossly normal seventh/eighth nerve complex bilaterally.  A note was made that the study was limited by lack of intravenous contrast, and that small lesion along the course of the facial nerve was not excluded.  

Based on the foregoing evidence, the originating agency should arrange for the Veteran to be scheduled for a VA examination to ascertain the nature and etiology of his claimed nerve disorder of the face.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records from the Long Beach VA Medical Center (VAMC) for the time period from June 2013 to the present and the West Los Angeles VAMC for the time period from May 2012 to the present.  

2.  After obtaining an appropriate release of information from the Veteran, the RO should contact the Veteran's private audiologist at Costco Hearing Aid Center (November 2013 audiogram).  The treatment provider should be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form (rather than graphical form) as well as to provide clarification regarding what type of speech discrimination test was administered.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of his claimed bilateral hearing loss disability.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should be requested to provide an opinion, consistent with sound medical principles, with respect to any hearing loss disability present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to the Veteran's active service, to include presumed in-service noise exposure.  The physician should also be requested to provide an opinion as to whether there is a 50 percent or better probability that any bilateral hearing loss disability was caused or permanently worsened by the Veteran's service-connected tinnitus.

The examiner should acknowledge and discuss the lay statements from the Veteran of record as to onset of bilateral hearing loss symptomatology during service and continuity of symptomatology since service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran should also be afforded a VA examination by a physician to determine the etiology of his asthma.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide opinions concerning the following questions:




* Is there a 50 percent or better probability that chronic asthma was present in service?

* If the examiner is of the opinion chronic asthma was present in service, did the asthma clearly and unmistakably exist prior to the Veteran's entrance into the period of active duty (i.e. whether it is un-debatable that the disability pre-existed service)? 

* If the examiner believes that the asthma clearly and unmistakably existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

* If the examiner determines that chronic asthma was not present in service, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the asthma is etiologically related to the Veteran's active service, to include in-service exposure to crude oil and/or asbestos.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his skin cancer.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's skin cancer began during service or is otherwise related to the Veteran's active service, to include presumed in-service herbicide exposure as well as exposure to crude oil.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. 

In doing so, the examiner should acknowledge and discuss the findings contained in the post-service VA and private treatment notes of record, medical treatise evidence associated with the record, and the Veteran's lay statements as to onset of his claimed skin cancer.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his thyroid cancer.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's thyroid cancer began during service or was otherwise related to the Veteran's active service, to include presumed in-service herbicide exposure as well as exposure to crude oil.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. 

In doing so, the examiner should acknowledge and discuss the post-service VA and private treatment notes of record, medical treatise evidence associated with the record, and the Veteran's lay statements as to onset of his claimed thyroid cancer.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed nerve disorder of the face.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's nerve disorder of the face began during service or is otherwise related to the Veteran's active service, to include in-service exposure to crude oil.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. 

In doing so, the examiner should acknowledge and discuss the post-service VA and private treatment notes of record, and the Veteran's lay statements as to onset of his claimed nerve disorder of the face.  Rationale for all opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

8.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of the notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

9.  The RO or the AMC should also undertake any other development it determines to be warranted.

10.  Then, the RO or the AMC should readjudicate the issues remaining on appeal, with consideration of all of the evidence added to the record since the September 2008 SOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


